Name: Council Regulation (EEC) No 3394/82 of 13 December 1982 fixing the Community producer price for tuna intended for the canning industry for the 1983 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 12 . 82 Official Journal of the European Communities No L 357/5 COUNCIL REGULATION (EEC) No 3394/82 of 13 December 1982 fixing the Community producer price for tuna intended for the canning industry for the 1983 fishing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, shall be fixed for tuna intended for the canning industry ; Whereas, on the basis of the criteria laid down in Article 17 (4) of the abovementioned Regulation, the price for the 1983 fishing year should be increased, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), and in particular Article 17 (5) thereof, Having regard to the proposal from the Commission , Whereas Article 17 (4) of Regulation (EEC) No 3796/81 provides that a Community producer price HAS ADOPTED THIS REGULATION : Article 1 The Community producer price for the fishing year from 1 January to 31 December 1983 for tuna for the canning industry and the category to which it relates are hereby fixed as follows : Community Product Commercial specifications producer price (ECU per tonne) Albacore Whole, weighing more than 10 kg each 1 338 Article 2 This Regulation shall enter into force on 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 December 1982. For the Council The President N. A. KOFOED (') OJ No L 379, 31 . 12 . 1981 , p . 1 .